Citation Nr: 0818646	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-37 424	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a compensable rating for a skin disorder, now 
diagnosed as tinea pedis and eczema with residual skin 
discoloration (formerly rated as residual scarring).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1995 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in May 2007 and 
Remanded for additional development and adjudication.

Because the claim arises from the initial grant of service 
connection, separate ratings potentially can be assigned for 
separate periods of time following the August 12, 2003, 
effective date of service connection, based on the facts 
found, a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The veteran's tinea pedis is currently controlled by topical 
medication and affects an exposed surface area of 0 percent 
and total body surface of less than 1 percent.  The veteran's 
eczema is manifested by no active disease process.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a skin 
disorder, diagnosed as tinea pedis and eczema with residual 
skin discoloration, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.118, 
Diagnostic Code (DC) 7806 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected skin disorder is currently 
evaluated as noncompensably disabling pursuant to DC 7806.  

Under the DC 7806, dermatitis or eczema covering less than 5 
percent of the entire body or less than 5 percent of the 
exposed areas are affected; and, no more than topical therapy 
required during the past 12-month period warrants a 
noncompensable rating.

Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12-month period warrants 
a 10 percent disability rating. 

Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  

A 60 percent evaluation will be assigned for dermatitis that 
covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or with constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).

Factual Background and Analysis

With respect to the claim for eczema and tinea pedis, the 
Board notes that the veteran initially filed a claim for 
scars of the legs, right arm, and chest.  A June 2003 VA 
examination showed a diagnosis of eczema and tinea pedis but 
no residual scarring per se.  Nonetheless, in an August 2003 
rating decision, he was granted service connection for 
residual scarring with a noncompensable evaluation under DC 
7805 but denied service connection for eczema and tinea 
pedis.  The veteran disagreed.  In a September 2004 rating 
decision, the skin disorder was recharacterized as eczema 
with residual skin discoloration and tinea pedis and assigned 
a noncompensable evaluation under DC 7806.

During his June 2003 VA examination the veteran reported a 
history of skin breakdown during service, which became 
infected.  A tissue sample revealed eczema, which was 
successfully treated with topical medications.  Currently he 
has dry skin and 3-4 dark areas on both lower extremities, 
measuring 5x3 inches.  He also had one measuring about 3x4 
inches on the right forearm, one measuring a small amount on 
the left forearm, and some 1x1 splotches on his chest.  They 
were all healed with no keloid formation and were not 
considered scars as one would have from a laceration, but 
rather discolored areas from the infected eczema.  He also 
had athlete's foot, which was healing.  The diagnosis was 
eczema, chest, arms, legs healed with residual skin 
discoloration (scarring).  

Pursuant to a May 2007 Board remand, the veteran underwent 
recent VA examination in June 2007.  He complained of eczema 
on both lower extremities, primarily over the shins, which 
was noticeable during the winter months.  He usually self-
medicated with over-the-counter products, including 
Lubriderm, aloe, or vitamin E creams.  The veteran's eczema 
was well controlled secondary to this treatment with no 
prescribed medications required.  His dermatologic history 
was also significant for folliculitis and cellulitis in 2001, 
which required treatment with oral antibiotics.  He denied 
any formal diagnosis of athlete's foot, but uses foot spray 
as needed when he notices dryness and peeling.  He denied any 
functional impairment secondary to eczema or athelete's foot 
and denied any complications secondary to treatment.  

Examination of the skin revealed tinea pedis between the 
fourth and fifth web spaces bilaterally, which the examiner 
concluded involved less than one percent of the total body 
surface area and 0 percent of the exposed body surface area.  
Examination of the shins was negative for evidence of eczema.  
However, there was post-inflammatory pigmentation of both 
shins secondary to previous active eczema.  

Based upon the evidence, the veteran's current disability 
picture resulting from his skin disorder does not meet or 
approximate the requirements for a compensable evaluation.  
There is no documented pattern of repeated medical visits for 
treatment of active recurrences.  Thus, there very few 
clinical findings attributable to either skin disorder, 
including when the veteran underwent a VA dermatological 
examination in 2003.  Currently the medical evidence of 
record reflects that the veteran's eczema is no longer 
active.  At most, there appear to be patches of dry skin and 
dark areas, primarily confined to the lower extremities the 
largest, measuring 5x3 inches.  Although the veteran has used 
topical medication and antibiotics, there is no indication 
that he has required corticosteroids or immunosuppressive 
drugs.  

Although in 2007 VA examination showed some active tinea 
pedis, again there is no evidence that large portions of his 
anatomy were involved (the skin condition was predominantly 
confined to the feet), with less than 1 percent of the entire 
body affected and it is currently controlled by topical 
medication.  While the Board has noted the veteran's 
complaints, given the limited objective findings on 
examination, a compensable evaluation for tinea pedis is not 
warranted.

Nor does the evidence show that the veteran's skin disorders 
warrant a compensable evaluation under any other diagnostic 
codes available under 38 C.F.R. § 4.118 for assessing scars, 
as these codes require a showing of symptomatology not 
present in the veteran's case.  While there are medical 
findings of residuals scarring, there is no evidence of 
disfigurement of the head, face, or neck.  There is also no 
evidence of deep, unstable or painful scars, limitation of 
motion due to scars, or scars covering an area of 144 square 
inches.  Thus, diagnostic codes for rating these 
manifestations are not for application.  See 38 C.F.R. § 
4.118 DC 7800, 7801, 7802, 7803, 7804, 7805 (2007).  

To whatever extent the veteran contends that a compensable 
evaluation is warranted at any time during the appeal period, 
the Board finds that the evidence preponderates against the 
claim for a higher rating for the veteran's tinea pedis and 
eczema, the benefit-of-the-doubt doctrine is inapplicable and 
a compensable rating must be denied.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In an April 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim and the effect 
of this duty upon his claim.  

The letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letter provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, treatment reports, and VA 
examinations are of record.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA. 

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was clearly not provided this more detailed 
notice in the aforementioned letter, the Board finds that he 
is not prejudiced by this omission in the adjudication of his 
increased rating claim.  The April 2005 VCAA notice letter, 
was followed by readjudication of the claim in the November 
2007 SSOC, which contained a list of all evidence considered, 
a summary of adjudicative actions, included all pertinent 
laws and regulations, including the criteria for evaluation 
of the veteran's skin disorder, and an explanation for the 
decision reached.  Thus, the purposes of the notice 
requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claim.  See Sanders supra.  See 
also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.)

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, such other issues 
are moot.  See also Hartman and Dunlap, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to a compensable rating for a skin disorder is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


